PER CURIAM.
Appellant, William Guy High, was charged with robbery. He was tried and convicted by a jury, adjudged guilty and sentenced to 99 years in the state penitentiary.
On July 26, 1972, Mr. Joseph Carter, the victim, a law abiding and peaceful citizen, 66 years of age, was employed as a barber in Hillsborough County. He had been employed at the same shop for 42 years. While so employed, in the late afternoon on that date, he was held up and shot by appellant. There was sufficient competent evidence, both direct and circumstantial, to sustain the verdict of the jury.
During the allocution proceeding the appellant twice told the trial judge that he did not give a damn what the judge did. Whereupon, the trial judge promptly stated:
. • . .1 don’t understand the attitude when you say you don’t give a damn what I do to you, son. But that is your business. But I want it to ring loud and clear throughout this community, this Court don’t appreciate people who go into other people’s business and homes and properties, put guns on them and *240take their property and then in the process of that, the man ends up getting shot.



We have reviewed each of the several points raised on this appeal and have carefully examined the entire record on file here on behalf of the appellant, High, and find nothing therein sufficient to justify a reversal of the judgment appealed. The punishment was severe; but, in the discretion of the trial court — it fit the crime and the man.
The judgment comes to this court clothed with the presumption of correctness; the appellant having failed to demonstrate reversible error, the judgment is, therefore,
Affirmed.
MANN, C. J., and McNULTY and BOARDMAN, JJ., concur.